NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUN 17 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JUANITA EPPERSON,                                 No.   19-55352

                 Plaintiff-Appellant,             D.C. No.
                                                  2:17-cv-06481-TJH-JEM
 v.

WAL-MART STORES, INC.; DOES, 1 to                 MEMORANDUM*
50,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                              Submitted June 2, 2020**
                                Pasadena, California

Before: LIPEZ,*** RAWLINSON, and N.R. SMITH, Circuit Judges.

             In this diversity slip-and-fall case, plaintiff-appellant Juanita Epperson

claims that the district court abused its discretion in dismissing her case for failure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). She asserts that

the court should have imposed a less severe sanction for her conceded neglect of

various pretrial scheduling requirements. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

             When considering a motion to dismiss for lack of prosecution, a court

must weigh five factors: "(1) the public's interest in expeditious resolution of

litigation; (2) the court's need to manage its docket; (3) the risk of prejudice to the

defendants; (4) the public policy favoring disposition of cases on their merits; and

(5) the availability of less drastic sanctions." Hernandez v. City of El Monte, 138
F.3d 393, 399 (9th Cir. 1998) (quoting Henderson v. Duncan, 779 F.2d 1421, 1423

(9th Cir. 1986)). We review for abuse of discretion a district court's dismissal of a

case for lack of prosecution. Id. at 398.

             The district court considered each of the five so-called Henderson

factors. First, with respect to managing the docket (factor two), the court stated

that Epperson had failed on multiple occasions to comply with court orders and the

Local Rules. Then, after acknowledging the "policy favoring the disposition of

cases on their merits" (factor four), the court noted the counterbalancing interest of

the public and the parties in the expeditious resolution of disputes (factor one), and

it stated that the delay had prejudiced Wal-Mart's ability "to adequately litigate this

matter" (factor three). Finally, the court stated that it had considered lesser


                                            2                                     19-55352
sanctions (factor five), but "lack[ed] any belief that Epperson will comply with any

future orders," as evidenced by her past conduct.

             The court thus concluded: "After weighing the relevant factors and the

record, dismissal for lack of prosecution is warranted and appropriate." The court

acted well within its discretion with this ruling.

      AFFIRMED.




                                           3                                 19-55352